DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are presented for examination.
Claims 1-10 are allowed.

Invention
The Present invention teaches "An automated lane change control detects a preceding vehicle that is traveling in a same travel lane as a host vehicle, determines whether a predetermined condition is satisfied between the host vehicle and the preceding vehicle, and executes an automated lane change in the host vehicle after a first predetermined time has elapsed from determining that the predetermined condition is satisfied. The automated lane change of the host vehicle is executed after a first predetermined time has elapsed after determining that the predetermined condition has been satisfied. A second predetermined time is set that is longer than the first predetermined time as a time for prohibiting the automated lane change upon assessing the presents of a previous driver lane change. The automated lane change is prohibited in an interval that starts when a prohibiting condition is satisfied and ends when the second predetermined time elapses.”

Reason for Allowance
Claims 1-10 are allowed. The following is an Examiner’s statement of reasons for allowance: The claimed subject matter of claims 1-10 is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 06/20/2022, Pages 1-5.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 10 are allowed, the claims 2-9 are also allowed based on their dependency upon the independent claims 1, 10.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Ochida et al. (US Pub. No.: 2018/0170389 A1) teaches “A vehicle operation setting unit determines vehicle operations of a host vehicle. When a course change is performed, the vehicle operation setting unit sets values (at least one of target values for a velocity, an acceleration/deceleration, a curvature, a yaw rate, a steering angle, and a lateral G force) to be less than or equal to upper limit values thereof. The vehicle operation setting unit causes the upper limit values to differ between a case in which a preceding vehicle is recognized by an external environment recognition unit, and a case in which a preceding vehicle is not recognized by the external environment recognition unit.”

         Geller (US Pub. No.: 2018/0339708 A1) teaches “Methods, systems, and apparatus for a lane assist system that prepares the vehicle to move from a current lane to an adjacent lane. The lane assist system includes a sensor for detecting one or more surrounding vehicles in an adjacent lane and an electronic control unit. The electronic control unit is connected to the sensor. The electronic control unit is configured to predict or determine predict or determine that the vehicle intends to or is moving from a current lane to an adjacent lane. The electronic control unit is configured to determine one or more locations of the one or more surrounding vehicles in the adjacent lane, and control operations of the vehicle to prepare the vehicle for a lane change to a first open space or area in the adjacent lane based on the one or more locations of the one or more surrounding vehicles.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667